In the courts below the motion for change of venue was properly denied and the motion for an injunction pendente lite was granted in the exercise of discretion. There was no abuse of discretion and, accordingly, the orders appealed from are affirmed, and all questions affecting the validity of regulation 2a of the Board of Health of the City of New York are reserved for consideration and determination upon a trial of the issues. The orders are affirmed, with costs and the question certified is answered in the affirmative.
LOUGHRAN, Ch J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Orders affirmed, etc. *Page 494